lN THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS

FAYETTEV|LLE D|V|S|ON
DEST|N ALLEN LEW|S » PLA|NT|FF
V. CASE NO. 5:17-cv-05099
SHER|FF HOLLOWAY, Benton
County, Arkansas; L|EUTENANT
HOLT; EM|LY HOFER, Dietician;
NURSE CARLOS RAMOS, Emp|oyed
by Southern Hea|th Partners; and

CATER|NG BY MARL|NS, d/b/a
CBM Managed Services DEFENDANTS

MEMORANDUM OP|N|ON AND ORDER

P|aintiff Destin Al|en Lewis brings this civil rights action pursuant to 42 U.S.C.
§ 1983. He proceeds pro se and /'n forma pauperis and contends that his constitutional
rights were violated while he was incarcerated in the Benton County Detention Center
(“BCDC”). P|aintiff filed this action while he was still incarcerated in the BCDC, but he
has since been transferred to the Delta Regional Unit of the Arkansas Department of
Correction (“ADC”).

P|aintiff maintains that his constitutional rights were violated in the following ways:
(1) he was denied adequate medical care; (2) he was recklessly exposed to known health
risks; (3) he was denied access to law library materials; and (4) he was denied an
adequate diet. He has named as Defendants Sheriff Holloway and Lieutenant Holt of the

BCDC; Catering by l\/lar|ins (“CBl\/l"), the contract food provider for the BCDC; one of

CBM’s dieticians, Emily Hofer; and Nurse Carlos Ramos, who is employed by Southern

 

 

Hea|th Partners (“SHP”), the contract medical care provider for the BCDC. P|aintiff has
sued all Defendants in both their individual and official capacities.

The case is before the Court on the l\/lotion for Summary Judgment (Doc. 50) filed
by Separate Defendant Nurse Carlos Ramos, the l\/lotion for Summary Judgment (Doc.
54) filed by Separate Defendants CBM and Emily Hofer, and the l\/lotion for Summary
Judgment (Doc. 57) filed by Separate Defendants Sheriff Holloway and Lieutenant Holt.
Plaintiff has filed a joint response (Docs. 63 & 64) to the pending l\/lotions. On|y Separate
Defendants CBM and Emily Hofer filed a Reply (Doc. 65).

ln reviewing P|aintiff’s response to the Motions, it is clear he has not addressed
the inadequate diet claim made against CBM and Emily Hofer. He also has left CBM and
Emily Hofer out of the style of the case in his response.

|. BACKGROUND

On l\/larch 30, 2017, P|aintiff pleaded guilty to various state criminal offenses.
(Doc. 59-2, p. 5). He was booked into the BCDC that same day. (Doc. 52-1, p. 1). His
sentencing order was entered on April 28, 2017. (Doc. 59-2, pp. 5-9). P|aintiff remained
incarcerated at the BCDC until he was transferred to the ADC on Ju|y 27, 2017. (Doc.
52-1, p. 2; Doc. 59-2, p. 10).

BCDC inmates have access to an electronic kiosk to communicate with Sheriff’s
department staff and medical staff. inmates must submit general requests, non-

emergency medical requests, and grievances through the kiosk. The facts relevant to

each of Plaintiff‘s claims will be set forth below.

 

||. LEGAL STANDARD

Summary judgment is appropriate if, after viewing the facts and all reasonable
inferences in the light most favorable to the nonmoving party', Matsush/'ta E/ec. /ndus.
Co. v. Zen/`th Radio Corp., 475 U.S. 574, 587 (1986), the record “shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of |aw.” Fed. R. Civ. P. 56(a). “Once a party moving for summary judgment has made
a sufficient showing, the burden rests with the non-moving party to set forth specific facts,
by affidavit or other evidence, showing that a genuine issue of material fact exists.” Nat’/
Bank of Commerce v. Dow Chem. Co., 165 F.3d 602, 607 (8th Cir. 1999).

The non-moving party “must do more than simply show that there is some
metaphysical doubt as to the material facts.” Matsush/'ta, 475 U.S. at 586. “They must
show there is sufficient evidence to support a jury verdict in their favor.” Nat’/ Bank, 165
F.3d at 607 (citing Anderson v. L/'berty Lobby, /nc., 477 U.S. 242, 249 (1986)). “A case
founded on speculation or suspicion is insufficient to survive a motion for summary
judgment.” /d. (citing Metge v. Baeh/er, 762 F.2d 621, 625 (8th Cir. 1985)). “When
opposing parties tell two different stories, one of which is blatantly contradicted by the
record, so that no reasonable jury could believe it, a court should not adopt that version
of the facts for purposes of ruling on a motion for summary judgment.” Scott v. Harr/'s,
550 U.S. 372, 380 (2007).

|||. D|SCUSS|ON

Section 1983 does not create substantive rights. Baker v. McCo/lan, 443 U.S. 137,

145 n.3 (1979). lnstead, it provides remedies for deprivations of rights established by the

Constitution or the laws of the United States. /d. Two elements are required to establish

 

 

a claim under § 1983. These elements are: (1) the deprivation of a right secured by the
Constitution or laws of the United States; and (2) that the deprivation was committed
“under color” of state |aw. Lugar v. Edmondson, 457 U.S. 922, 931 (1982).
A. First Claim: Denia| of Medical Care
1. Re|evant Facts

Nurse Ramos, a licensed practical nurse, was at all times relevant to the facts in
the Complaint an employee of Sl-lP, the provider of healthcare services to inmates at the
BCDC. Plaintiff completed a medical questionnaire on l\/larch 30, 2017, as part of the
booking process, and he did not identify any medical conditions at that time. See Doc.
59-4, p. 1.

On April 7, 2017, Plaintiff submitted a request asking why the Tuberculosis (“TB”)
filter was not working and why he had not “received a TB shot yet?” (Doc. 52-3, p. 1).
Plaintiff was medically evaluated on April 10, 2017, but he did not present any current
medical complaints. He was administered a tuberculin skin test that same day, and the
test was negative. See Doc. 52-2, p. 15.

On April 22, 2017, Plaintiff submitted a grievance to jail staff in which he noted that
there were inmates in the pod who had been there for months and had not received a TB
test. See Doc. 52-3, p. 2. He also noted the “fi|ter” was inoperable. /d. During Plaintiff’s
deposition in this case, he was asked whether anyone in his unit was ever identified as
having tuberculosis, and he answered, “As far as l know, nope.” (Doc. 59-6, p. 30). Nurse
Ramos also confirmed in his responses to interrogatories that only one inmate was
diagnosed with active tuberculosis at the BCDC from “2016 _ June 2017." (Doc. 63, p.

23).

 

On June 17, 2017, Plaintiff submitted a medical request stating that he believed
he had been suffering from dehydration for the past couple of months. See Doc. 59-3, p.
19). He noted that he and the other inmates were locked out of their cells for seven to
nine hours and only had sixteen ounces of liquid with each meal. /d. He noted there was
no water fixture in the day room, and the wash basin in the public restroom1 was filthy
and unsanitary to drink from. /d.

Plaintiff was again evaluated by medical staff at the jail on June 19, 2017. See
Doc. 59-4, p. 5. l\/ledical reports note that Plaintiff did not want to drink from the sink and
wanted to have a cup in the day room. /d. at 6. Plaintiff was educated on the importance
of adequate water intake and the signs of dehydration. /d. Plaintiff was then instructed
to report any decrease in his urine output. /d.

On July 2, 2017, Plaintiff was seen by medical staff for left ear pain. (l)oc. 52-2,
p. 8). Staff noted that his left ear opening was swollen, and the ear canal was dark red.
/d. His eardrum was “pearly white” and intact. /d. He was prescribed Amoxil, an
antibiotic, and lbuprofen, a pain reducer, twice a day for seven days. /d. at 9. On July 3,
2017, Plaintiff asked for authorization for a"‘lay-in” in his cell until the ear infection was
cured. (Doc. 52-3, p. 4). That same day, he asked for a higher dose of lbuprofen because
the pain made him very uncomfortable and he could not sleep. /d. l\/ledical staff granted
his request for more lbuprofen. See /'d.

On July 5, 2017, Plaintiff complained that he thought he had a fever and believed

it was contagious. (Doc. 52-3, p. 6). He submitted a second request for a lay-in until this

 

1 The public restroom is a cell left open during the period of the day when the inmates are
locked out of their individual cells. lt gives the approximately thirty inmates assigned to
the pod access to a toilet and sink.

WL_______J

infection was gone. /d. ln response, he was told that unless he had a fever, he could not
have bed rest. /d. He submitted a third request stating that he did not receive his antibiotic
that day because the nurse said they were out of it. /d. ln response, a note was made
that Plaintiff was given his meds. /d.

On July 6, 2017, Plaintiff submitted another medical request stating the infection
was now moving to his right ear; he had “searing” pain down to his jaw; he believed he
had a fever; and it was “torture” being out in the day room all day. /d. at 5. He asked if
he could be moved to the medical pod. /d. ln response, Plaintiff was told the medical
pod was “reserved for severe acute/chronic conditions on|y.” /d.

On July 7, 2017, Plaintiff submitted a request stating that he had spoken with the
nurse the previous night about receiving a lay-in, that he had a fever of 99, and that the
nurse had ultimately authorized a one-day lay-in. /d. at 7. ln response, Plaintiff was
informed that the nurse could not justify bed rest without a fever. /d. Plaintiff submitted
another request stating he wanted to make sure he was placed on doctor call. /d. ln
response, he was told he had been on the list previously, but he had refused sick call.
/d.; cf. Doc. 52-2, p. 10 (noting that he refused sick call because he believed he was
getting better). That same day, Plaintiff submitted a grievance asking what the policy was
for being granted a lay-in. (Doc. 52-3, p. 7). He asked why he could not get a lay-in with
a painful ear infection, regardless of whether he had a fever. |n response, medical staff
wrote that an “[i]nfection does not meet criteria for bed for ‘lay-in.”’ /d.

On July 10, 2017, Plaintiff submitted a grievance stating that an inmate had been

left in pod E-104 for three days (7/7-7/9) with a staphylococcus bacteria (“staph”) infection

on his knee. (Doc. 52-3, p. 8). Plaintiff claimed the inmate was seen by the doctor on

 

 

July 7th [a Friday] but not removed from the pod until July 10th [a l\/londay]. /d. Plaintiff
noted it was the second time an inmate with staph had been left in the pod, and Plaintiff
was now afraid to use cell 147 as a restroom because he did not want to get infected with
staph. /d. ln response, he was told that medical staff makes all medical decisions. /d.

On July 12, 2017, Plaintiff submitted a medical request stating that he was still
suffering from the ear infection after taking antibiotics for seven days. On July 13, 2017,
Plaintiff was again prescribed Amoxil for the ear infection, this time for another ten days,
and given lbuprofen twice a day for seven days. (Doc. 52-2, pp. 6, 11-12; Doc. 52-3, p.
3).

On July 18, 2017, Plaintiff submitted a medical request stating he was quite certain
that he had a staph infection on his upper left thigh. (Doc. 59-2, p. 22). He indicated he
was feeling dizzy and hot. Plaintiff was placed on the nurse’s sick call |ist. /d. Then, on
July 19, 2017, Plaintiff reported to medical staff that he had an abscess on his left upper
thigh that he believed was a spider bite. He was given Benadryl twice a day for three
days, and the wound was cleaned with Hibiclens and treated daily. (Doc. 52-2, pp. 6, 13).
On July 20, 2017, Plaintiff reported to nursing staff that the abscess could be “something
as simple as an ingrown hair or STAFF [sic].” (Doc. 52-3, p. 14).

According to Nurse Ramos, inmates who have known staph infections are placed
in medical isolation. (Doc. 63, pp. 23-24). Nurse Ramos indicated that “staph infections
are generally treated with antibiotics.” /d. at 24. Nurse Ramos maintains that he did not
have the authority to segregate inmates. lnstead, the segregation of inmates was

coordinated between SHP’s medical team administrator and the jail’s administration

team. (Doc. 52-1, p. 2).

 

 

The BCDC’s health policies provide that “[a]ny detainee identified as having a '
communicable disease shall be segregated as directed by medical staf (Doc. 63, p.
49). ln answering interrogatories, Sheriff Holloway stated that there was an area in B pod
that was “equipped with negative air pressure in the cells to filter fresh air in and to limit
the spread of the disease(s).” /d. at 52. Further, Sheriff Holloway states that “[p]rotocols
and medical policies are not adopted, supervised, or enforced by Benton County.” /d.
lnstead, “Benton County relies on the professional medical judgment of the medical staff
which is provided pursuant to a contract with [SHP]_” /d.

On July 22, 2017, Plaintiff completed his prescription for the antibiotic Amoxil that
he had been given for his ear infection, and he was then prescribed the antibiotic Bactrim
for ten days, (Doc. 52-2, p. 7). l\/ledical notes from July 25, 2017, indicate that Plaintiff
refused wound care that day. /d. at 14. Then, on July 26, 2017, Plaintiff submitted a
medical request about having a bruised tailbone. (Doc. 59-3, p. 24). He indicated that
he usually sat on two towels to lessen the pain. However, he said he was now being told
he had to have approval from medical staff to sit on towels. /d. On the following day,
July 27, 2017, a medical summary prepared by C. Russell indicated that Plaintiff was
cleared fortransport to the ADC. (Doc. 63, p. 21). A note in the file indicates that Plaintiff
had an abscess or staph infection on his left upper thigh within the last month. /d. Plaintiff
was sent to the ADC with Bactrim, an antibiotic, for the abscess that was not yet healed.

Plaintiff contends he was aware of two inmates, MJ and TW, who had staph
infections while incarcerated at the BCDC. (Doc. 59-6, p. 33). Plaintiff testified that at
the end of l\/lay, MJ had a boil on his buttocks. /d. at 33, 40. l\/lJ was eventually separated

from the general population. /d. at 43. Plaintiff testified that he was exposed to MJ for

 

 

two to three days. TW had a boil on his knee in July. /d. at 33, 49. From July 7th to July
9th, Plaintiff claims TW was not isolated. /d. at 49. lnstead, he was treated with
antibiotics. /d. at 36. After July10th,TW was moved to a cell in the same pod as Plaintiff.
/d. at 52. Plaintiff also testified that he was aware of other inmates who had boils, but
Plaintiff could not recall their names. /d. at 43. According to Plaintiff, these inmates with
boils were not separated from the general population. /d. Plaintiff did recall two inmates
who were separated from the rest of the group when they were locked down in a cell;
however, they were released into the pod for an hour each day, and during that time, they
used the same day room, public lrestroom, phones, tables, and stools as everyone else
in the pod. /d. Except for the staph infection on his thigh, Plaintiff admits he has not
otherwise tested positive for a communicable disease. And although the Plaintiff’s boil
on his thigh was not specifically tested for staph, it was treated by BCDC medical
personnel as a staph infection and was referred to in medical records as such. /d. at 27.

Nurse Ramos asserts in his affidavit that there “is no evidence of any causal
connection between the alleged Staph infections [of] TW and lVlJ, and that of the Plaintiff.”
(Doc. 52-1 at 3). Plaintiff confirms that he did not have an open wound or sore when he
was exposed to l\/lJ and TW. (Doc. 59-6, pp. 59-60). ln fact, Plaintiff could not recall any
inmate who had an open wound at that tim'e. /d. at 44. According to BCDC jail records,
during the year 2017, there were fifty-one inmates diagnosed with or treated for staph.
(Doc. 63, p. 20).

2. Ana|ysis of the Medica| Care Claim Against Nurse Ramos
inmates are completely dependent on prison authorities for their medical care.

Este/le v. Gamble, 429 U.S. 97, 103 (1976). The Eighth Amendment’s prohibition of cruel

 

 

and unusual punishment prohibits deliberate indifference to the serious medical needs of
prisoners. /d. at 106. “The [Plaintiff] must demonstrate (1) that [he] suffered [from]
objectively serious medical needs and (2) that the prison officials actually knew of but
deliberately disregarded those needs.”’ Jo//y v. Knudsen, 205 F.3d 1094, 1096 (8th Cir.
2000) (quoting Du/any v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997)).

To show he suffered from an objectively serious medical need, Plaintiff must
demonstrate that he “has been diagnosed by a physician as requiring treatment” or has
had an injury “that is so obvious that even a layperson would easily recognize the
necessity for a doctor’s attention.” Schaub v. l/onWa/d, 638 F.3d 905, 914 (8th Cir.
2011) (internal quotations and citations omitted). Plaintiff was treated first for an ear
infection. He was administered two separate rounds of antibiotics and then lbuprofen
for pain. Plaintiff was also treated for an abscess on his upper left thigh that he believed
was a staph infection. He suggested the infection could have been the result of an
ingrown hair or a spider bite.2 l\/ledical staff treated the wound with antibiotics and then
bandaged it. The Court finds, under these facts, that Plaintiff had more than one
objectively serious medical need while he was incarcerated at the BCDC.

To establish the subjective prong of deliberate indifference, “the prisoner must
show more than negligence, more even than gross negligence, and mere disagreement
with treatment decisions does not give rise to the level of a constitutional violation.
Deliberate indifference is akin to criminal recklessness, which demands more than
negligent misconduct.” Popoa/i/' v. Corr. Med. Servs., 512 F.3d 488, 499 (8th Cir. 2008)

(internal quotation marks and citations omitted). Deliberate indifference may be evinced

 

2 There is no indication that a culture of the wound was ever taken.

10

 

 

by medical staff, by prison guards, or by the administration of the prison. See, e.g.,
Laaman v. He/gemoe, 437 F. Supp. 269, 311 (D.N.H. 1977). “The plaintiff-inmate must
clear a substantial evidentiary threshold to show that the prison’s medical staff
deliberately disregarded the inmate’s needs by administering an inadequate treatment”
Meuir v. Green Cnty. Jai/ Emps., 487 l:.3d 1115, 1118 (8th Cir. 2007). The deliberate
indifference standard applies only to a narrow band of conduct.

As mentioned above, Plaintiff was treated in the BCDC for both an ear infection
and an abscess on his left thigh. With respect to the ear infection, Plaintiff maintains he
was not given strong enough pain medication and should have been authorized for a
“lay-in.” Plaintiff does not dispute that Nurse Ramos did not have the authority to
prescribe a stronger pain medication. See Fitzgera/d v. Greer, 2008 WL 2412995, at *10
(W.D. Wis. June 12, 2008) (noting that non-physicians cannot override the treatment
decisions of physicians, prescribe medications, or override a physician`s decision to
prescribe a medication). This lack of authority, of course, did not prevent Nurse Ramos
from providing medical care in ways that did not require prescription medication.
However, Plaintiff’s written requests for a lay-in were denied by medical personnel other
than Nurse Ramos, See Doc. 52-3, pp. 4-7.

Even if Nurse Ramos had been the staff member who denied the lay-in request,
this would not have demonstrated deliberate indifference to Plaintiff’s serious medical
needs. At most, Nurse Ramos would have been negligent in applying the established
protocol without considering Plaintiff’s complaints of fever, pain, and discomfort. See
Du/any v. Carnahan, 132 F.3d 1234, 1239 (8th Cir. 1997) (“l\/lere negligence or medical

malpractice, however, are insufficient to rise to a constitutional violation.”). Accordingly,

11

 

the Court concludes that there are no genuine issues of material fact as to whether Nurse
Ramos was deliberately indifferent to Plaintiff’s need for medical treatment of his ear
infection.

Turning now to Plaintist abscess, this was treated with antibiotics and dressings.
When Plaintiff was transferred to the ADC prior to the abscess being completely healed,
a note was made on his medical records regarding the abscess. Plaintiff argues,
however, that Nurse Ramos was deliberately indifferent in failing to quarantine or isolate
Plaintiff on the chance that the abscess was a staph infection. The decision as to
whether to quarantine a sick prisoner is ultimately a question of medical judgment, as “a
prisoner’s mere difference of opinion over matters of expert medical judgment or a
course of medical treatment fail[s] to rise to the level of a constitutional violation.” Tay/or
v. Bowers, 966 F.2d 417, 421 (8th Cir. 1992). Accordingly, there are no genuine issues
of material fact as to whether Nurse Ramos was deliberately indifferent to Plaintiff’s
medical needs with respect to his abscess,

With respect to Plaintist official capacity claim against Nurse Ramos, such a
claim is “functionally equivalent to a suit against the employing governmental entity."
Veatch v. Barfels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010) When Nurse
Ramos’s employer SHP contracted with the BCDC to provide medical care to its inmates,
SHP became regarded as a state actor. West v. Atk/'ns, 487 U.S. 42, 54 (1988) (finding
that private physician who had a contract with the state to provide medical services to
inmates was a state actor). A “corporation acting under color of state law will only be
held liable under § 1983 for its own unconstitutional policies." Crumpley-Patterson v.

Trinity Lutheran Hosp., 388 F.3d 588, 590 (8th Cir. 2004) (citation omitted); see also

12

 

 

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). Thus, SHP can be held liable
in this case only if “there was a policy, custom, or official action that inflicted an actionable
injury.” Johnson v. Ham/'lton, 452 F.3d 967, 973 (8th Cir. 2006). Plaintiff has pointed to
no such policy or custom that was the moving force behind the alleged unconstitutional
actions. At most, Plaintiff has pointed out that Nurse Ramos did not always strictly
adhere to SHP’s policies. Nurse Ramos is therefore entitled to summary judgment on
both the individual and official capacity claims.
3. Analysis of Medica| Care Claim Against Benton County Defendants

Plaintiff testified that he believes Sheriff Holloway should be held liable for
deliberate indifference because he was “responsible for the whole proceeding, every
proceeding in the jail.” (Doc. 59-6, p. 45). Plaintiff admits he never saw, talked to, or
corresponded with Sheriff Holloway about his medical condition. ld. at 46. Plaintiff also
does not contend Sheriff Holloway was personally involved in making decisions about his
medical treatment.

A claim of deprivation of a constitutional right cannot be based on a respondeat
superior theory of liability. See Monell, 436 U.S. at 694. “[A] supervisor is not vicariously
liable under 42 U.S.C. § 1983 for an employee’s unconstitutional activity.” Wh/'te v.
Holmes, 21 F.3d 277, 280 (8th Cir. 1994). lnstead, “[l]iability under section 1983 requires
a causal link to, and direct responsibility for, the deprivation of rights. To establish
personal liability of the supervisory defendant, [Plaintiff] must allege specific facts of
personal involvement in, or direct responsibility for, a deprivation of his constitutional
rights.” Clemmons v. Armontrout, 477 F.3d 962, 967 (8th Cir. 2007) (quoting Mayorga v.

Mo., 442 F.3d 1128, 1132 (8th Cir. 2006)). Here, Plaintiff has not alleged that Sheriff

13

 

 

Holloway was.personally involved in any way in making decisions about his medical care.
Plaintiff does not allege he directly communicated with Sheriff Holloway; there is no
suggestion that Sheriff Holloway was present when any of the alleged unconstitutional
actions took place; and there is no suggestion that Sheriff Holloway was involved in any
decisions as to Plaintist medical care or whether he should be isolated. Sheriff Holloway
is therefore entitled to summary judgment on the individual capacity claim against him.

With respect to Lieutenant Holt, Plaintiff maintains that she did not give proper
consideration to his grievances about his medical care. Rather, she would either reply
that the medical staff made all medical decisions or else re-route the grievances to the
medical staff_the very people Plaintiff was complaining about. No constitutional claim
has been stated as to Lieutenant Holt. “lnmates do not have a constitutionally protected
right to a grievance procedure Because a . . . grievance procedure does not confer any
substantive right upon prison inmates.” Ashann-Ra v. Commonwea/th of Va., 112 F.
Supp. 2d 559, 569 (W.D. Va. 2000) (citations omitted). “lf a jail or prison elects to provide
a grievance mechanism, violations thereof will not give rise to a § 1983 claim.” Benford
v. Dunk/in Cnty., 2018 WL 1947116, *2 (E.D. l\llo. Apr. 25, 2018). The right protected is
access to the courts. Lomho/t v. Holder, 287 F.3d 683, 684 (8th Cir. 2002). Lieutenant
Holt’s failure to processPlaintiff’s “grievances, without more, is not actionable under
section 1983." Buckley v. Bar/ow, 997 F.2d 494, 495 (8th Cir. 1993).

Further, Lieutenant Holt, who was not a nurse or physician, was free to rely on
decisions made by the medical personnel See, e.g., Layne v. V/'nzant, 657 F.2d 468,
471 (1st Cir. 1981) (finding that once it is determined medical personnel are treating the

inmate, prison officials are entitled to rely on the opinions of the treating medical

 

 

personnel). There is no evidence of deliberate indifference on the part of Lieutenant Holt.
Lieutenant Holt is therefore entitled to summaryjudgment on the individual capacity claim
against her.

Plaintiff has also asserted official capacity claims against Sheriff Holloway and
Lieutenant Holt. These claims are equivalent to claims against Benton County. To
establish Benton County’s liability under section 1983, “piaintiff must show that a
constitutional violation was committed pursuant to an official custom, policy, or practice
of the governmental entity.” Moyle v. Anderson, 571 F.3d 814, 817 (8th Cir. 2009)
(citation omitted). Plaintiff has pointed to no such custom or policy of Benton County.
Sheriff Holloway and Lieutenant Holt are therefore entitled to judgment in their favor on
these official capacity claims.

B. Exposure to Contagious Diseases
1. Re|evant Facts

The facts pertinent to this claim were set forth above in connection with the denial
of medical care claim.

2. Analysis of Contagious Diseases Claim Against Nurse Ramos

Plaintiff contends Nurse Ramos exposed him to inmates who had contagious
diseases. “[W]hen the State takes a person into its custody and holds him there against
his will, the Constitution imposes upon it a corresponding duty to assume some
responsibility for his safety and general well-being." Cnty. of Sacramento v. Lewls, 523
U.S. 833, 851 (1998) (citation omitted). inmates are entitled to reasonably adequate
conditions of confinement. Prison-condition claims include threats to an inmate’s health

and safety. lrving v. Dormire, 519 F.3d 441, 446 (8th Cir. 2008).

15

 

 

“Staph infections are caused by staphylococcus bacteria, types of germs
commonly found on the skin or in the nose of even healthy individuais.”
https://www.mayoclinic.org/diseases-conditions/staph-infections/symptoms-causes/syc-
20356221 (accessed October 4, 2018). “These bacteria can also be transmitted from
person to person." ld. Staph bacteria can also be transmitted through inanimate objects.
ld. “The most common type of staph infection is the boil, a pocket of pus that develops
in a hair follicle or oil gland. The skin over the infected area usually becomes red and
swollen.” ld.

“[S]taph-type skin infections [are] common within the community of incarcerated
offenders.” Jenkins v. Livingston, 2010 WL 3853099, at *5 (E.D. Tex. Aug. 31, 2010).
“The probability of transmission of potentially pathogenic organisms is increased by
crowding, delays in medical evaluation and treatment, rationed access to soap, water,
and clean laundry, insufficient infection-control expertise, and prohibitions against the use
of proven harm-reduction tools, such as condoms and sterile needle exchange.” Joseph
A. Bick, infection Controi in Jails and Prisons, C/inical infections Diseases Vol. 45 lss. 8,
Pgs. 1047-1055, 1047 (Oct. 15, 2007). With this background, the Court turns to an
analysis of the claims before it.

To establish an unconstitutional conditions of confinement claim, Plaintiff must
establish both an objective and subjective component. But/er v. F/etcher, 465 F.3d 340,
345 (8th Cir. 2006) (citing He//ing v. McKinney, 509 U.S. 25, 33-34 (1993)). Objectively,
the Plaintiff must show that he was exposed to inmates with contagious diseases “in a

manner that created an unreasonable risk of serious harm to his health.” ld. Subjectively,

 

the Plaintiff must establish that defendants actually knew of but deliberately disregarded
that substantial risk of harm. ld.

Considering the objective component, it is undisputed that Plaintiff was not
exposed to an inmate with active TB and did not contract TB. However, viewing the facts
in the light most favorable to the Plaintiff, he did contract a staph infection within a short
period of time after TW had a staph infection.3 TW was in the same pod as the Plaintiff.
On Juiy10, 2017, Plaintiff submitted a grievance that TW, an inmate with a staph infection
on his knee, was seen by medical personnel on July 7, 2017, but was not isolated or
removed from the pod until July 9, 2017. (Doc. 52-3, p. 8). Plaintiff did not name Nurse
Ramos in this grievance ld. Plaintiff later complained that TW was merely locked down
in the same pod. ld. at 10. When TW was released for an hour each day in the pod day
room, he was using the same phone, public restroom, shower, and tables as the other
inmates in the pod. ld. Plaintiff’s grievance about not isolating TW was responded to by
Jason Zemer.

On July 18, 2017, Plaintiff submitted a medical request stating he was “quite
certain that [he had] a sta[ph] infection on [his] upper left thigh.” (Doc. 52-3, p. 13). He
was first seen by medical personnel for this complaint on July 19, 2017. l\lledical

personnel noted that Plaintiff told them the abscess had developed three days before and

 

3 Nurse Ramos objected to interrogatories regarding the diagnoses of l\llJ and TW on the
grounds the Hea|th insurance Portability and Accountability Act precluded disclosure of
such information. (Doc. 63, p. 23). Plaintiff contends he could not obtain sworn
statements from fellow inmates because of his limited knowledge of the law and because
he was denied any prisoner correspondence while in the ADC. (Doc. 63-1, p. 9). The
Court notes that Plaintiff did not file a motion asking to be allowed to correspond with
fellow inmates. Further, the Court notes that it is clear from Plaintiff’s response that he
has significant knowledge of the law regarding the claims he is asserting See Docs. 63
& 63-1.

17

 

 

Plaintiff thought it was a spider bite.4 (Doc. 52-2, p. 13). There is no mention in the
medical file of a culture being performed on Plaintiff’s wound or of Plaintiff being
diagnosed with a staph infection, The record is also silent as to the diagnosis of TW, who
was in the pod in July of 2017, or of l\llJ, who was in the pod in l\llay of 2017. Plaintiff
eventually submitted a report indicating there were nine inmates with staph infections in
the BCDC in June of 2017 and ten inmateswith staph infection during the month of July
2017, (Doc. 63, p. 20). The report lists the total number of inmates having staph infection
each month. ld. The inmates are not identified, nor is there any indication of where they
were housed. ld. The report therefore does not establish that the infected inmates were
in contact with the Plaintiff. On the other hand, it is conceivable that the staph bacteria
could have been transmitted, had it been present in TW or l\llJ, through their contact with
the sink or stool in the common restroom or through contact with other surfaces within the
pod. Viewing the facts in the light most favorable to the Plaintiff, he has established a
genuine, material dispute of fact as to whether he was exposed to an inmate who had
staph in a manner that created an unreasonable risk of serious harm to his health.

The next question the Court must address is whether a genuine issue of fact
remains as to the subjective component of this claim-whether Defendants knew of the

serious risk of harm but deliberately disregarded it. By affidavit, Nurse Ramos states that

 

4 “Sometimes, people with [staph] skin infections first think they have a spider
bite. However, unless a spider is actually seen, the irritation is likely not a spider bite.
l\llost staph skin infections . . . appear as a bump or infected area on the skin that might
be: Red; Swollen; Painful; Warm to the touch; Full of pus or other drainage; [or]
Accompanied by a fever.” https://www.cdc.gov/mrsa/community/indexhtml (accessed
October 4, 2018) (bullet points omitted).

 

 

he did not have the authority to segregate inmates. (Doc. 52-1, p. 2). lnstead, Nurse
Ramos explains that the segregation of inmates was coordinated by SHP’s l\lledical Team
Administrator and the BCDC’s jail administration ld. While Plaintiff finds it difficult to
believe a nurse would not have authority to segregate an inmate, to establish that Nurse
Ramos deliberately disregarded a known substantial risk of harm, Plaintiff must articulate
facts that would illustrate Nurse Ramos’ part in the wrongdoingl Even assuming the
infected inmate was diagnosed as having a staph infection on July 7, 2017, nothing in the
record suggests Nurse Ramos was present at the time of the diagnosis or even knew of
the diagnosis prior to July 9, 2017, when the inmate was moved. Plaintiff has failed to
show that there is a genuine issue of fact as to whether Nurse Ramos actually knew of
but deliberately disregarded that substantial risk of harm. Nurse Ramos is entitled to
summary judgment on the individual capacity ciaim.

Plaintiff has also asserted an official capacity claim. As discussed above, for SHP
to be held liable, Plaintiff must establish that there is a written policy or pattern of
widespread unconstitutional conduct that was the moving force behind the
unconstitutional actions. Plaintiff has not identified any custom or policy that caused him
injury. lnstead, Plaintiff has alleged that the policy of isolating inmates with contagious
disease was not followed in the three cases5 of staph infection that he was aware of. See,
e.g., Walton v. Dawson, 752 F.3d 1109, 1122 (8th Cir. 2014) (“[V]iolating an internal policy
does not ipso facto violate the Constitution.”); Kennedy v. Blankenship, 100 F.3d 640,
643 (8th Cir. 1996) (failure to follow supposedly valid policy does not state a claim for

relief).

 

5 This number includes the Plaintiff.

19

 

To establish a custom, Plaintiff must show:

(1)The existence of a continuing, widespread, persistent pattern of
unconstitutional misconduct by the . . . entity’s employees;

(2) Deliberate indifference to or tacit authorization of such conduct by the
. . entity’s policymaking officials after notice to the officials of that
misconduct; and
(3) The plaintiff’s injury by acts pursuant to the . . . entity’s custom, i.e, proof
that the custom was the moving force behind the constitutional
violation.
Mettler v. Whitledge, 165 F.3d 1197, 1204 (8th Cir. 1999) (internal punctuation marks
omitted, and citation omitted). The identification of three inmates_including Plaintiff--
who were not isolated falls far short of establishing a custom. While Plaintiff testified that
he was aware of other inmates, he did not quantify the number of inmates or provide
factual information about these inmates. No official capacity liability exists here. For
these reasons, Nurse Ramos is entitled to summary judgment on the official capacity
claim.
3. Analysis of Contagious Diseases Claim Against Benton County Defendants
Plaintiff does not contend Sheriff Holloway was aware of Plaintiff’s alleged
exposure to staph. Plaintiff does not suggest the he had any personal interaction with
Sheriff Holloway. Further, Plaintiff presents nothing on summary judgment that would
suggest Sheriff Holloway was involved in any way in determining if a given inmate should
be isolated. There is therefore no basis to hold Sheriff Holloway liable in his individual
capacity.
With respect to Lieutenant Holt, Plaintiff testified that she was the main person who

answered grievances at the BCDC. (Doc. 59-6, p. 46). Accordingly, Plaintiff believed

Lieutenant Holt was responsible for “finding a remedy for certain things” and was

20

 

 

negligent if she failed to do so. ld. With respect to moving inmates to other areas in the
facility for medical reasons, Plaintiff indicated that Lieutenant Holt did not even contact
the medical staff about his complaint or forward them his grievances ld. at 48. He felt
Lieutenant Holt had the authority to take someone out of the pod and put them in medical
holding if she wished to do so_based not on any medical decision-making on her part,
but on common sense. ld. at 51-52.

First, the Court finds that Lieutenant Holt’s liability cannot be premised on the fact
that Benton County contracted with SHP to provide medical care. lnstead, to hold
Lieutenant Holt individually liable for violating Plaintiff’s constitutional rights, she must
have been personally involved in the alleged unconstitutional conduct. Here, Plaintiff
attempts to premise Lieutenant Holt’s liability on her handling of his grievances The fact
that she received the medical grievances and did not address them directly but instead
forwarded them to SHP cannot form the basis for her liability. instead, she must have
personally been involved in Plaintiff’s medical care or interfered with Plaintiff’s medical
treatment. Boyd v. Knox, 47 F.3d 966, 968 (8th Cir. 1995) (supen/isory liability arises if
the supervisor knowingly facilitated, approved, condoned, or turned a blind eye to
unconstitutional conduct). At most, the fact that Lieutenant Holt reviewed and forwarded
Plaintiff’s medical grievances to the medical staff-establishes that she was aware of
Plaintiff’s dissatisfaction with the actions of the medical staff. “[i]t is not deliberate
indifference when an official relies on the recommendations of a trained professional.”
Drake ex. rel Cotton v. Koss, 445 F.3d 1038, 1042 (8th Cir. 2006). The evidence therefore

does not support a finding that Lieutenant Holt was deliberately indifferent to Plaintiff’s

21

 

 

exposure to a contagious disease. Lieutenant Holt is entitled to summary judgment on
this individual capacity claim.

Plaintiff has also asserted official capacity claims against Sheriff Holloway and
Lieutenant Holt. Plaintiff has not identified any custom or practice of Benton County other
than the fact that medical questions are referred to medical staff and detainees identified
as having communicable diseases are segregated as directed by medical staff. (Doc. 63,
p. 49). Furthermore, Sheriff Holloway maintains that “[p]rotocols and medical policies are
not adopted, supervised, or enforced by Benton County.” ld. at 52. lnstead, the County
relies on the “professional medical judgment of the medical staff.” ld. There is simply no
evidence of an unconstitutional policy or custom adopted by Benton County that was the
moving force behind the alleged violation of Plaintiff’s rights Wilson v. Spain, 209 F.3d
713, 717 (8th Cir. 2000). Sheriff Holloway and Lieutenant Holt are therefore entitled to
summary judgment on the official capacity claims against them.

C. Denial of Access to the Library
1. Re|evant Facts

The BCDC recognizes inmates have certain rights, including the right to
“reasonable access to the courts through counsel whether appointed or retained, and in
the event, counsel has not been retained or appointed, the inmate should have
reasonable access to law library materials.” (Doc. 59-5, p. 1).

The BCDC has a “single computer that has access to a legal research engine
which is available for use by detainees.” (Doc. 59-1, p. 3). Because of the number of
inmates and the limited resources available, requests for access to the law library are

screened so that inmates who are not represented by counsel are able to conduct

22

 

research in the cases in which they are acting pro se. ld. Detainees are asked if they
have an attorney. if a detainee says he does not, the inmate is asked for the “type of
case to try to verify that the detainee is providing accurate information.” ld. inmates
representing themselves are allowed “access to the computer legal research engine on
a reasonable basis.” ld.

Lieutenant Holt oversaw law library requests when Plaintiff was incarcerated at the
BCDC. (Doc. 63, p. 53). Lieutenant Holt indicates she did not “give Plaintiff access to
the computer/law library because he was represented by an attorney and did not have a
pending case in which he was his own attorney. After he filed a case where he
represented himseif, he was given access to the law iibrary.” (Doc. 59-1, p. 3). The
record reveals that on April 28, 2017, Plaintiff asked for law library access (Doc. 54-6,
p. 1). Plaintiff testified that he had wanted to research to see how he could get relief from
his “iilegai sentence,” and he wanted to “overturn [his] guilty piea.” (Doc. 59-6, p. 62). He
was asked by jail staff if his request to use the law library was in relation to his criminal
matter. (Doc. 54-6, p. 1). When he replied that it was, he was told he could obtain
information from his attorney. ld.

Plaintiff testified that he never saw or spoke to his attorney after his sentencing on
i\llarch 30, 2017, (Doc. 59-6, p. 18). He further testified that his paper judgment in his
criminal case was amended twice. ld. at 17. The first amendment was to “fix his credited
jail time.” ld. The second amendment was to uncheck the “sex offender” box. ld.

On i\liay 5, 2017, Plaintiff again asked for access to the law iibrary. (Doc. 59-3, p.
7). He told jail officials that he was acting pro se and was seeking information on post-

conviction relief and did not have an attorney. ld. Lieutenant Holt responded that his

23

 

 

inquiry had already been addressed in a separate grievance. ld. Plaintiff testified that
the main thing he wanted to do was file a motion under Ruie 37 of the Arkansas Ruies of
Criminai Procedure. (Doc. 59-6, p. 18). As of October 23, 2017, the date his deposition
in the case at bar was taken, Plaintiff had not filed any type of complaint regarding his
criminal conviction or his criminal attorney’s representation of him. ld. at 24. He did
indicate during the deposition that he was working on a belated Ruie 37 petition He
claims he did eventually submit that petition to the state court, but it was denied as
untimely. (Doc. 63, pp. 47-48).

On May 12, 2017, Plaintiff submitted a jail grievance noting that he had been
asking for law library access since April 28th. (Doc. 59-3, p. 9). Plaintiff stated in the
grievance that he was acting pro se and post-conviction ld. Lieutenant Holt responded
to the grievance by asking him what court the case was in. ld. Plaintiff replied that the
case was in the appellate division ld. Plaintiff testified that he told Lieutenant Holt that
the case was in the appellate division because he eventually wanted to appeal his criminal
case. (Doc. 59-6, p. 63). At that time, however, Plaintiff had not yet filed his appeai.
Plaintiff asked Lieutenant Holt what business it was of the jail’s to ask what court the case
was in, and Lieutenant Holt responded, “You have a RlGHT to the law library if you don’t
have legal representation l have a RiGHT to verify if you do/don’t based on your
answers So again, where is your court case (specificaily)’?” (Doc. 59-3, p. 9). After
Plaintiff replied that he was seeking access to look up “post conviction information,”

Lieutenant Holt responded: “Again, and | will not continue to ask, what court do you

SPEC|F|CALLY have an OPEN case in.” ld. Finaliy, Plaintiff admitted that he did not

 

 

have an open case, and Lieutenant Holt replied that Plaintiff was not entitled to law library
access ld. Plaintiff was told he could contact his attorney at the time of conviction ld.

On May 15, 2017, Plaintiff again asked for law library access, noting that he did
not have an attorney and would be acting pro se. (Doc. 54-1, p. 24). Lieutenant Holt
responded that she had addressed the law library issue multiple times and asked who his
attorney was during his sentencing. ld. at 25. Plaintiff later testified in the instant case
that he did not tell Lieutenant Holt who represented him at sentencing. ld. at 26. Plaintiff
filed the instant civil lawsuit on June 6, 2017. On June 23, 2017, Plaintiff once again
requested permission to access the law iibrary. (Doc. 59-3, p. 19). He indicated in his
request that he was acting pro se in a § 1983 case. ld. Lieutenant Holt replied that his
request was approved.

On July 23, 2017, Plaintiff submitted a grievance stating he was told law library
access was only from i\lionday through Friday. He asked if that was true and noted he
had been approved to go. (Doc. 59-3, p. 23). On July 24, 2017, Plaintiff submitted
another grievance stating he was denied access “yesterday when i asked Deputy Blake.”
ld. On July 26, 2017, Lieutenant Holt replied to his grievance that there was a schedule
to be followed concerning when access to the law library was permitted. ld. On July 26,
2017, Plaintiff submitted a grievance stating the law library was inadequate because it
had no copier and no copies of motions Lieutenant Holt replied on July 27, 2017, that
Plaintiff could bring a pencil and paper to the law library to take notes and copy information
down. ld.

in response to interrogatories concerning Plaintiff’s law library access claim,

Lieutenant Holt stated that “[b]ecause ofthe limitations such as sufficient time and space,

25

 

 

the use of the Westlaw computer program at the jail is limited to those detainees who
have pending cases where they are not represented by an attorney.” (Doc. 63, p. 44).
When an inmate asked for access, Lieutenant Holt indicated she would “inquire about the
case they seek access for (civii or criminal) and whether they have an attorney. if they
do have an attorney representing them on that case, they will not be given access to the
computer program.” ld.

2. Analysis of the Denia| of Access to a Law Library Claim

The Supreme Court has held “the fundamental constitutional right of access to the
courts requires prison authorities to assist inmates in the preparation and filing of
meaningful legal papers by providing prisoners with adequate law libraries or adequate
assistance from persons trained in the |aw.” Bounds v. Smith, 430 U.S. 817, 828 (1977)
(emphasis added). An inmate has no standing to pursue an access claim unless he can
demonstrate he suffered prejudice or actual injury because of the prison officiais’ conduct.
See Lewis v. Casey, 518 U.S. 343, 351-2 (1996).

Thus, “[t]o prove a violation of the right of meaningful access to the courts, a
prisoner must establish [1] the state has not provided an opportunity to litigate a claim
challenging the prisoner’s sentence or conditions of confinement in a court of law, [2]
which resulted in actual injury, that is, the hindrance of a nonfrivolous and arguably
meritorious underlying legal claim.”’ Hartsfie/d v. Nichols, 511 F.3d 826, 831 (8th Cir.
2008) (citations omitted). “Aiieging theoretical inadequacies is insufficient inmates must
instead show, for exampie, that a complaint that they prepared was dismissed due to a

technical requirement that a iibrary’s inadequacies prevented them from knowing, or that

26

 

 

 

a library was so inadequate that it prevented them from filing a complaint for actionable
harm at ali.” Myers v. Hund/ey, 101 F.3d 542, 544 (8th Cir. 1996) (citation omitted).

Plaintiff informed Lieutenant Holt in several of his grievances that he was
proceeding pro se. Teiiing an inmate that he must have an open or pending case before
he can have access to the law library is not only an inadequate response, but it flies in
the face of well-settled law. The right protected by Bounds is to ensure inmates have
meaningful access to the courts in the preparation and filing of habeas corpus petitions
post-conviction relief, and civil rights actions interpreting the facts presented on
summary judgment in the non-movant’s favor, it appears Plaintiff was wrongfully denied
access to the law library. However, to establish he was denied meaningful access to the
courts Plaintiff must show he suffered actual injury or prejudice as a resuit. K/inger v.
Dep’t of Corr., 107 F.3d 609, 617 (8th Cir. 1997) (even a showing of complete and
systemic denial of access to a law library or legal assistance does not establish a denial
of access to the courts ciaim).

Plaintiff’s sentencing order was filed on April 28, 2017. 6 (Doc. 59-2, pp. 5-9).
Aithough the general rule in Arkansas is that there is no appeal from the entry of a guilty
piea, this rule has several recognized exceptions including an exception for an appeal
from a motion to amend or correct an illegal sentence, which follows the entry of a guilty
piea. Reeves v. State, 5 S.W.3d 41, 43 (Ark. 1999). A motion to correct an illegal
sentence may be made at any time. Wi/liams v. State, 479 S.W.3d 544, 545 (Ark. 2016).

An appeal may follow from the denial of a motion to correct an illegal sentence. Bradford

 

6 As noted in the facts, Plaintiff testified in his deposition that the sentencing order was
amended two times The Court has been provided with the sentencing order signed April
28, 2017, nearly a month after the entry of Plaintiff’s guilty plea on i\llarch 30, 2017.

27

 

v. State, 94 S.W.3d 904, 907 (Ark. 2003). A Ruie 37 petition must be filed within ninety
days of entry of the judgment Ark. R. Crim. P. 37.2.

Plaintiff argues he was harmed because he was unable to conduct timely research
with respect to filing an appeal in his criminal case or submitting a motion for post-
conviction relief under Ruie 37. Plaintiff believes his sentence was illegal because he
was ordered to register as a sex offender and ordered to have “[n]o access to digital
cameras or cell phones” (Doc. 59-2, p. 9). Plaintiff first requested library access the day
his sentencing order was entered, April 28, 2017. His request for library access was not
granted or approved until June 23, 2018. The ninety-day deadline to file a Ruie 37 petition
ran on July 27, 2017. There is no time limit on the filing of a motion to amend or correct
an illegal sentence. in light of these facts, Plaintiff’s access to the courts claim fails
because he was given access to the law library when he had sufficient time, more than a
month, to file a Ruie 37 petition or a motion to amend or correct an illegal sentence.7
Plaintiff cannot show actual injury. Accordingly, Plaintiff lacks standing to pursue this
claim, and Sheriff Holloway and Lieutenant Holt are entitled to summary judgment.

iV. CONCLUS|ON

|T |S THEREFORE ORDERED that:

(1)the l\llotion for Summary Judgment (Doc. 50) filed by Nurse
Ramos is GRANTED, and all claims against him are D|SMiSSED

W|TH PREJUD|CE;

 

7 Defendants are hereby placed on notice that the responses given to the Plaintiff
regarding inmate use of the law library did not comply with well-established constitutional
iaw. While Plaintiff cannot prevail in his denial of access claim here, in a similar case
where actual injury is shown, the BCDC may be subject to liability.

28

 

 

(2) the Unopposed l\llotion for Summary Judgment (Doc. 54) filed by
Catering by l\liariins and Emily Hofer is GRANTED, and ali claims
against them are D|SMiSSED W|TH PREJUD|CE; and

(3) the i\llotion for Summary Judgment (Doc. 57) filed by Sheriff
Holloway and Lieutenant Holt is GRANTED, and ali claims
against them are D|SMiSSED W|TH PREJUD|CE.

Judgment will enter contemporaneously with this Order.

iT |S SO ORDERED on this n‘\k\day of Dec ber, 2018. /

 

 

  

/ oks
/ uNlTE/iz‘l s1MEs DisTRicT JuooE
w

29

 

